Case: 1:19-cv-02642-SO Doc #:1 Filed: 11/12/19 1 of 26. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

AMARK LOGISTICS, INC. )
)
Plaintiff, )
)
v. ) Civil Action No.:
)
UPS GROUND FREIGHT, INC. ) NOTICE OF REMOVAL
d/b/a UPS FREIGHT LTL ) PURSUANT TO:
TRANSPORTATION ) 28 U.S.C. § 1331;
) 49 U.S.C. § 14706;
Defendant. ) 28 U.S.C § 1337; AND,
) 28 U.S.C. § 1441.
)
NOTICE OF REMOVAL

 

UPS Ground Freight, Inc. d/b/a UPS Freight LTL Transportation (“Defendant”) a
Federally authorized motor carrier of goods in interstate commerce being licensed by the Federal
Motor Carrier Safety Administration and pursuant to 28 U.S.C. §§ 1331, 1337(b) and 49 U.S.C.
§ 14706 hereby gives notice of the removal of this case to the United States District Court for the
Northern District of Ohio.

Defendant states the following as grounds for removal.

PROCEDURAL STATUS OF THE CASE

1. On or about October 14, 2019 plaintiff commenced this action by filing a
Complaint in the Court of Common Pleas, Cuyahoga County, Ohio. The suit was assigned Case
No. CV 19 923257. See Exhibit “A,” attached hereto a true and accurate copy of the Plaintiff's

Complaint with attachments thereto and the Summons.
i
Case: 1:19-cv-02642-SO Doc #:1 Filed: 11/12/19 2 of 26. PagelD #: 2

2. Defendant was served with the Summons and Complaint on October 17, 2019,

which was the first notice Defendant had of the existence of this lawsuit.
BACKGROUND

3. Plaintiff's Complaint alleges a cause of action pursuant to the Carmack
Amendment to the Interstate Commerce Act, 49 U.S.C. § 14706 (Count Two), which exclusively
governs allegations of damage to goods shipped in interstate commerce. Plaintiff also asserts
state-created causes of action such as breach of contract (Count One) and negligence (Count
Two), which state-created causes of action are barred and preempted by federal law. Plaintiff
alleges damages in the amount of $25,000.00 on Count Two, $21,835.58 on Count One and
$25,000.00 on Count Three, all in connection with allegations of damage to goods transported in
interstate commerce from Arkansas to California. See Complaint, Wherefore Clause, pg. 9.

4, Because Defendant is a motor carrier of goods in interstate commerce, the
allegations against Defendant are exclusively governed by federal law, namely the Carmack
Amendment to the Interstate Commerce Act, 49 U.S.C. § 14706.

5. Pursuant to 28 U.S.C. § 1441, the entire action is removable. Plaintiff specifically

plead a cause of action pursuant to the Carmack Amendment to the Interstate Commerce Act, 49

U.S.C. § 14706.
BASIS FOR FEDERAL COURT
ORIGINAL JURISDICTION
6. Plaintiff's claims for damage or loss to goods shipped in interstate commerce are

governed exclusively by federal law, i.e., the Carmack Amendment to the Interstate Commerce

Act. See 49 U.S.C. § 14706.
Case: 1:19-cv-02642-SO Doc #:1 Filed: 11/12/19 3 of 26. PagelD #: 3

7. Pursuant to 28 U.S.C. § 1331, federal courts shall have original jurisdiction of all
civil actions arising under the Constitution, laws, or treaties of the United States.

8. The Complaint makes allegations pursuant to federal law, i.e., the Carmack
Amendment to the Interstate Commerce Act, 49 U.S.C. § 14706, for damage to goods
transported in interstate commerce. Plaintiff's additional state-created causes of action for
negligence and breach of contract and barred and preempted by federal law.

9. Because this action is governed by federal law, i.e., the Carmack Amendment to
the Interstate Commerce Act, 49 U.S.C. § 14706, which, of course, is an Act of Congress, this
Court has original jurisdiction over the claims alleged in plaintiff's Complaint pursuant to 28
USS.C. § 1331.

10. Moreover, because the amount alleged in the Complaint is greater than
$10,000.00, the matter is also subject to removal pursuant to 28 U.S.C. § 1337(a). See Exhibit
“A,” Complaint.

PROPRIETY OF REMOVAL

11, This Notice of Removal is timely filed because it is filed within thirty (30) days
of Defendant’s receipt of the Complaint, in accordance with 28 U.S.C. § 1446(b).

12. This Court has original jurisdiction of this matter under 28 U.S.C. §§ 1331 and
1337(a).

13. This matter is subject to removal pursuant to 28 U.S.C. § 1441.

14. Removal of this matter is not barred by 28 U.S.C. § 1445.

15. Pursuant to 28 U.S.C. § 1446(a), Defendant has attached hereto as Exhibit “A” a
copy of the Summons and Complaint.

16. Pursuant to 28 U.S.C. § 1441, the entire action is removable.

3
Case: 1:19-cv-02642-SO Doc #:1 Filed: 11/12/19 4 of 26. PagelD #: 4

17. Pursuant to 28 U.S.C. § 1446(a) and (d), Defendant will promptly file a copy of
this Notice of Removal with the Clerk, Court of Common Pleas, Cuyahoga County, Ohio, will
provide prompt notice to all adverse parties, and will file proof of service of all notices and
filings with the Clerk of the United States District Court for the Northern District of Ohio.

WHEREFORE, Defendant removes the above-captioned action from the Court of
Common Pleas, Cuyahoga County, Ohio, to the United States District Court for the Northern
District of Ohio.

Respectfully submitted,

/!s/ Marshal M. Pitchford

Marshal M. Pitchford (0071202)
mpitchford @dpylaw.com
DiCaudo, Pitchford & Yoder

209 South Main Street, Third Floor
Akron, OH 44308

Telephone: 330.762.7477
Facsimile: 330.762.8059

Attorney for Defendant
Case: 1:19-cv-02642-SO Doc #:1 Filed: 11/12/19 5 of 26. PagelD #: 5

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true and accurate copy of the foregoing NOTICE
OF REMOVAL has been filed electronically. Notice of this filing will be sent to all parties by
operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system. A copy was served upon the following via regular U.S. Mail, postage prepaid

this 12" day of November, 2019:

Eric J. Weiss, Esq.

Spencer E. Krebs, Esq.

Cavitch, Familo & Durkin Co., LPA
1300 East Ninth Street

20" Floor

Cleveland, Ohio

Counsel for Plaintiff

Clerk,

Cuyahoga County Court of Common Pleas
Cuyahoga County Courthouse

1200 Ontario Street

Cleveland, Ohio 44113

/s/ Marshal Pitchford
Marshal Pitchford, Esq.

tn
Case: 1:19-cv-02642-SO Doc #:1 Filed: 11/12/19 6 of 26. PagelD #: 6

EXHIBIT “A”

 
Case: 1:19-cv-02642-SO Doc #:1 Filed: 11/12/19 7 of 26. PagelD #: 7

 

NAILAH K. BYRD

CUYAHOGA COUNTY CLERK OF COURTS
1200 Ontario Street
Cleveland, Ohio 44113

Court of Common Pleas

New Case Electronically Filed:
October 14, 2019 14:30

By: SPENCER E. KREBS 0097414

Confirmation Nbr, 1841679

AMARK LOGISTICS, INC. CY 19 923257

vs.
Judge: NANCY R. MCDONNELL
UPS GROUND FREIGHT, INC., ET AL.

Pages Filed: 18

Electronically Filed 10/14/2019 14:30 / /# CV 19 923257 / Confirmation Nor. 1841679 / CLAJB
Case: 1:19-cv-02642-SO Doc #:1 Filed: 11/12/19 8 of 26. PagelD #: 8

SUMMONS INACIVILACTLON COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER

 

 

 

 

CLEVELAND, OHIO 44113
CASE NO. SUMMONS NO.
CV19923257 Dl FX 10065544 Rule 4 (13) Ohio
Rules of Civi}
Procedure
AMARK LOGISTICS, INC. PLAINTIFF
vs SUMMONS
UPS GROUND FREIGHT, Inc DEFENDANT

 

 

UPS GROUND FREIGHT, INC. DBA UPS
FREIGHT LTL TRANSPORTATION

50 WEST BROAD ST STE 1330
COLUMBUS OH 43215-0006

 

Said answer is required to be served on:

a

Plantiff's Altorney

ERIC WEISS
1300 EAST NINTH ST., ZOTH FL

CLEVELAND, OH 44314-0000

 

Case has been assigned to Judge:

NANCY R MCDONNELL
Do not contact judge. Judge's name is given for
attorney's reference only.

 

 

 

 

DATE SENT
Oct 16, 2019 by.

 

 

 

COMPLAINT FILED 10/14/2019

CRISM 130

You have been named defendant in a sums
complaint (copy attached hereto) filed in Cuyahoga
County Court of Common Pleas, Cuyahoga County
Justice Center, Cleveland, Ohio 44113, by the
plaintiff named herein.

Vou are hereby summoned and required to
answer the complaint within 28 days after service
of this summons upon you, exclusive of the day of
service.

Said answer is required to be served on Plaintiff's
Attorney (Address denoted by arrow at Jeft.}

Your answer must also be filed with the court
within 3 days alter service of said answer on
plaintiff's attorney,

If you fail to do so, judgment by default will be
rendered agninst you for the retief demanded in the
complaint.

NAILAH K. BYRD
Clerk of the Court of Common Pleas

 

Cort, rte het

Deputy

ASC A
Case: 1:19-cv-02642-SO Doc #:1 Filed: 11/12/19 9 of 26. PagelD #: 9

IN THE COURT OF COMMON PLEAS
CUYAHOGA COUNTY, OHIO

Amark Logistics, Inc.
28915 Clemens Road, Suite #200
Westlake, Ohio 44145

CASE NO::
JUDGE:

Plaintiff,
“-VS-
COMPLAINT

UPS GROUND FREIGHT, INC., (Jury Demand Endorsed Hereon)

)

)

)

)

)

)

3

d/b/a UPS Freight LTL Transportation )
1000 Semmes Avenue )
Richmond, Virginia 23224 )
)

AND ALSO TO: )
)

)

)

)

)

)

50 West Broad Street, Suite 1330
Columbus, Ohio 43215,

Defendant.

Plaintiff, Amark Logistics, Inc, (” Amark’), hereby states for its Complaint against
Defendant, UPS Ground Freight, Inc., d/b/a UPS Freight (“UPS”), as follows:

NATURE OF THE CASE

 

1. Plaintiff, Amark brings this action against UPS to recover damages for
certain goods that were damaged while in the care, custody and control of UPS.
Specifically, Amark engaged UPS to serve as a motor carrier and transport goods on
behalf of Amark. While in transit, goods were destroyed and are no longer saleable.
Amark seeks to recover the principal amount of§ 21,835.58 for the damaged goods. This

Complaint asserts the following causes of action against UPS for: (1) breach of contract,

Electronically Filed 10/14/2019 14°30 / CV 19 923257 / Confirmation Nbr, 1841679 / CLAJB
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 10 of 26. PagelD #: 10

(ti) violation of the Carmack Amendment, and (iii) negligence.

PARTIES

2. Plaintiff, Amark, is a corporation organized and existing under the laws of
the State of Ohio.

3. Amark is a logistics provider engaged in the business of providing services

in connection with freight management, rate negotiation, carrier selection, equipment
sourcing, and freight payment services. Amark’s principle place of business is the address
set forth in the caption of this Complaint.

4, Upon information and belief, Defendant, UPS, is a corporation organized
and existing under the laws of the State of Virginia. UPS is registered with the Ohio
Secretary of State to do business in Ohio.

5. UPS provides LTL and truckload freight transportation with locations
throughout the United States. Upon information and belief, UPS regularly transacts
business in Ohio and throughout Cuyahoga County. In fact, UPS has shipment and
distribution centers throughout Cuyahoga County. UPS’ principle place of business is
the address set forth in the caption of the Complaint.

JURISDICTION AND VENUE

6, Jurisdiction is proper in Ohio pursuant to Ohio Revised Code 2307.382

(A)(1)

7. Venue is proper in Cuyahoga County, Ohio pursuant to Ohio Civil Rule

3(B) (7).

2
Electronically Filed 10/14/2019 14 36/ CV 19 923257 / Confirmation Nbr 1841679 / CLAJB
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 11 of 26. PagelD #: 11

GENERAL ALLEGATIONS
8. On or about July 8, 2013, Amark and UPS entered into an agreement
captioned “Broker/Carrier Master Transportation Agreement” (the “Master
Agreement”), whereby UPS agreed to serve as a motor carrier and transport goods on
behalf of Amark’s customers. A copy of the Master Agreement is attached hereto as
Exhibit A.
9, Among other things, the Agreement:

* indicates that the carrier shall be liable for cargo loss or
damage as a common carrier, and

* contains an attorney fees provision that awards reasonable
attorney fees to the prevailing party if a party is required to
pursue a legal remedy and/or incur expenses in order to force
the other party to comply with the Master Agreement.

10, Pursuant to the Master Agreement, UPS was engaged by Amark to
transport five Supersacks of Kocide LLC's (“Kocide”) ManKocide Copper Product (the
“Goods” or “Supersacks”) (EPA Reg. No. 91411-7) from Arkansas to California.

11 ManKocide Copper Product is a fungicide formulated to provide protection
against fungal and bacterial diseases.

12. On August 20, 2018, UPS obtained possession of the Goods from non-party,
Kocide.

13. Prior to the transport of the Goods and while in the care, custody and

contro] of UPS, UPS penetrated the packaging of two out of the five Supersacks (ie.,

Goods), and caused the Goods to spill on the floor.

Electronically Filed 10/14/2019 14:30 / / CV 19923257 / Confiration Nbr. 1841679 / CLAJ8
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 12 of 26. PagelD #: 12

14. As a result of UPS’ improper care and handling of the Goods (i.,
penetrating the packaging) and subsequent transfer of the Goods into the salvage
containers, the Goods were no longer salable under Federal law.

15. Due to the damage to the Goods, the Goods were refused by non-party,
Vanguard Logistic Services (“Vanguard”) at their original destination (i.2., Compton,
California) and returned to a UPS facility located in Commerce, California for further
inspection.

16. Once the Goods arrived at the UPS facility in Commerce, California, UPS
deployed Ocean Blue Environmental Services, Inc., a hazardous materials response team
(“HAZMAT Response Team”), to clean up the spilled material and repackage the
damaged Goods into boxes.

17. Despite the potential violations of state and federal law, neither Amark nor
Kocide were notified of the damage to the Goods prior to UPS’ deployment of the
HAZMAT Response Team,

18. Once the HAZMAT Response Team examined the damaged Goods, three
(3) out of the five (5) Supersacks were redelivered to non-party, Vanguard, in Compton,
California,

19. The damaged Goods that were not redelivered (i.e, the two torn
Supersacks)}, were repackaged and required further evaluation in order to determine the

full extent of the damage caused by UPS.

4
Electronically Filed 10/14/2049 14:30 / / CV 19 923257 / Confirmation Nbr. 1841679 / CLAJS
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 13 of 26. PagelD #: 13

20. Notably, UPS and/or the HAZMAT Response Team failed to: (1) maintain
the original packaging of the damaged Goods; (2) properly repackage the damaged
Goods; and (3) label the repackaged, damaged Goods in accordance with federal law.

21. The repackaged Goods (i.e., two damaged Supersacks), were transported
to Blackhawk Warehouse & Leasing Co., located at 407 Phillips Road 311, Helena,
Arkansas 72342, in order to allow an inspeclion company to further evaluate the extent
of the damage to the Goods.

22, On October 10, 2018, MT] Inspection Services performed an inspection of
the damaged Goods and produced an Inspection Report of Lost or Damaged
Merchandise, Report No. 846212 (the “Report”). A copy of MTI's inspection report is
attached hereto as Exhibit B.

23. The Report revealed, in pertinent part, that the original packaging of the
Goods that were punctured and torn (by UPS), and that the Goods may be contaminated.

24. However, MTI was unable to determine the full extent of the damage to the
Goods because the original packaging was not present at the time of the inspection.

25. Additionally, the (3) out of the five (5) Supersacks that were redelivered to
non-party, Vanguard, in Compton, California were no longer able to be sold.

26. According to non-party Kocide, the Federal Insecticide, Fungicide, and
Rodenticide Act (“FIFRA”), and the Environmental Protection Agency (“EPA”), all of the
Goods were no longer useable because if a product differs in weight or composition, it

could be misbranded under FIFRA section 2 (q)(1)(A) and/or 2 {q)(2)(C).

Electronically Filed 10/14/2019 14:30 / #CV 19923257 / Confirtnat on Nbr 1841679 / CLAJB
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 14 of 26. PagelD #: 14

27. Additionally, if foreign matter is introduced into the container the product
could be adulterated and the sale would violate FIFRA section 12(a)(1)(E). The findings
of the Report demonstrate that both have occurred in the present matter.

28. Pursuant to Section 11 of the Master Agreement, Amark immediately filed
a freight claim with UPS on 9/13/2018, with Claim No.: 1288881 and UPS Freight Pro
No.: 69884612 (the “Claim”.

29. The Claim expressly advised UPS that the total value of the Goods is
$21,835.58, and that the Goods were no longer usable.

30. Insupport of its Claim, Amark also provided documentation from Kocide’s
Supply Chain Manager, which indicates that given the type of material that was shipped
(Le., the Goods), if any portion of the product is spilled or affected, then the entire
Supersack is no longer saleable under Federal law.

31. Despite acknowledging that it is responsible for the damage to the Goods
and being provided documentation that demonstrates that the Goods are no longer
salable, UPS has refused to pay the full amount of the loss.

32. Rather, UPS only paid a portion of Amark’s claim ($223.86 for 22kg) based
upon the belief that the only damage that was incurred was relative to the material that
was spilled.

33. Prior to the corrmmencement of this litigation, Amark issued a final demand
letter dated April 12, 2019, to UPS requesting UPS to pay the full amount of the damaged

Goods.

Electronically Filed 10/14/2049 14:30 7 1 CV 18 923257 / Confignation Nor 1841679 / CLAJB
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 15 of 26. PagelD #: 15

34. Notwithstanding repeated requests to pay the full amount of loss, UPS has
failed and refused to do so. Such failure continues to the present.

COUNT I
(Breach of Contract)

35.  Amark repeats and incorporates by reference Paragraphs 1 through 34
hereof for Paragraph 35 of Count I.

36. The Master Agreement was entered into by and between Amark and UPS
to transport the Goods on behalf of Amark.

37, Amark has fully performed its obligations under the contract with UFS.

38. Atthe time the Goods were tendered to UPS, such Goods were in good and
acceptable condition. |

39. UPS breached the Master Agreement in that UPS failed to deliver the Goods
to the destination in good order and condition, and failed to pay for the full amount of
the damaged Goods.

40. Asa direct and proximate result of the breach of the Master Agreement
referenced herein, Amark has been damaged ina principal amount of, at least, $21,835.58,

plus interest. Also, in accordance with the Master Agreement, UPS is liable for the

attorney fees and costs spent to recover the full amount of the loss.

COUNT H
(Violation of the Carmack Amendment)

41 Amark repeats and incorporates by reference Paragraphs 1 through 40

hereof for Paragraph 41 of Count II.

7
Electronically Filed 10/14/2019 14.30 / / CV 19 923257 / Confirmation Nbr 1841679 / CLAJB
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 16 of 26. PagelD #: 16

42. At all relevant times, UPS was engaged in the business or transporting ~
property or goods for hire as a motor carrier in interstate commerce,

43, Consequently, by failing to deliver the Goods to the shipping destination in
the same order and condition as such Goods were received, UPS breached, failed and
violated its duties and obligations as a motor carrier, for which UPS is liable under the
Carmack Amendment, 49 U.S.C.A. § 14706, et seq., for Plaintiff's actual loss in an amount
to be established at trial, but no less than $21,835.58, plus pre judgment and post
judgment interest thereon, costs, expenses and attorneys’ fees.

COUNT II
(Negligence)

44. Amark repeats and incorporates by reference Paragraphs 1 through 43
hereof for Paragraph 44 of Count III.

45, At all times during the shipment, the Goods were under the care, custody,
and control of UPS

46. At all times during shipment, the Goods were to be maintained by UPS
within a UPS’ trailer or mode of transportation in a way to prevent damage.

47. UPS had a duty to ensure the goods were transported in a manner in
accordance with applicable industry standards for property similar to the Goods at issue,

48. UPS failed to satisfy the above-described duty, causing damage to the
Goods.

49, UPS’ failure to properly transport and deliver the Goods was the actual and

proximate cause of Amark’s damages in an amount no less than $21,835.58, plus interest

Electronically Filed 10/14/2079 14°30 / / CV 719 923267 / Conitnation Nbr 4841679 / CLAJB
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 17 of 26. PagelD #: 17

and reasonable attorney fees.

WHEREFORE, Plaintiff, Amark Logistics, Inc. requests judgment in its favor as

follows:

1 As to Counts |: against Defendant UPS Ground Freight, Inc., for breach of
contract, in a principal amount of, at least, $21,835.58, together with interest
thereon, plus reasonable attorney's fees as permitted by the Master
Agreement;

2. As to Count II: against Defendant UPS Ground Freight, Inc., for violation
of the Carmack Amendment, in an amount exceeding $25,000.00 and to be
determined at trial;

3. As to Count III: against Defendant UPS Ground Freight, Inc., for negligence,
in an amount exceeding $25,000.00 and to be determined at trial;

4. As to All Counts: the costs and expenses incurred in prosecuting this action,
reasonable attorney's fees, and such other relief, legal or equitable, that this
Court deems suitable and proper.

Respectfully submitted,

/s/ Spencer E, Krebs

Eric J. Weis (0073066)

Spencer E. Krebs (0097414)

CAVITCH, FAMILO & DURKIN CO., LPA
1300 East Ninth Street, 20 Floor
Cleveland, Ohio 44114

Telephone: (216) 621-7860

Email: eweis@cavitch.com

skrebs@cavitch.com

Attorneys for Plaintiff Amark Logistics, Inc.

Electronically Filed 10/74/2019 14°30 / {CV 19 923257 / Confimnation Nbr. 1841679 / CLAJB
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 18 of 26. PagelD #: 18

JURY DEMAND

Plaintiff demands that this case be tried before a jury of the maximum number

allowed by law.

/s/ Spencer E. Krebs
Spencer E. Krebs (0097414)

Electronically Filed 10/14/2019 14.36 / / CV 19 923257 / Conitanation Nbr. 1841679 / CLAJB
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 19 of 26. PagelD #: 19

EXHIBIT A

Electronically Filed 10/14/2019 14:30 / / CV 19 923257 } Confirmation Nbr. 1847679 / CLAJB
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 20 of 26. PagelD #: 20

Centract #81583
Effective Dale: 7/8/13

BROKER / CARRIER MASTER TRANSPORTATION AGREEMENT

This Master Transportation Agreement (ihis “Agrasamant’) la made and entared Into as of this 6 day of

Wey 20.1%., by and between UPS Ground Freight, Ine., débla UPS Frolght,

with its principal place of business located at 1000 Semmes Avenue, Richmond, VA 23224 (herelnafter referred to a3
“Cardler’}, and AmARK Leéispicy We . with Its principal place

of businesstocated at___ + 7/5 CLEMENS Kod # /OS WESTLAKE OH SHES

(herginefter referred toes “*Broker’).

 

 

RECITALS

A. UAeH oensree S, Zpterover js a thint party logisics provider compeny providing
transportation mansgemant cas for its customers (collectively referred to as “Broker's customare” and Individually
as “Broker's customer’), which Includes arranging the transportation of proparty by authorized motor caniers. Broker
ta [icensed transportalion aervices broker, authorized by the USDOT, Wa penmtt ae

B, Cantar ie a molor center, authorized by tha USDOT, via permit MC-109533, sub 140-P, Issued by the
USDOT, fo transport property In interstate, Intrastate and foreign commerce.

c. Broker desires {o alrange transpartallon by Center for caren of Broker's customers between
designated shipping poinia shown ag belng served direct by Canter In Caniers service directory (and other such
palnis as may be agreed to from time lo tims), Thase amangemants are Neted In the Transportation Schedules
attached and made a part of this agreement (ihe “Transportation Schedules’).

NOW, THEREFORE, for and [n considaration of tha mutual promises and covenants contained heraln, the
pariies hereto do hereby agree as follows:

14. SERVICE AND CARRIER'S PERMIT: Camler shall, aa motor carrier and Independant contractor,
and nat as an agent or employee of Broker or any Groker’s customer, transport shipments for cortaln Broker's
customers between points In the United States as authorized In Carter's parmit, ta the extent and undar the rates,
charges and other provisions sei forth In this Agreement.

2, TRAFFIC TO BE TENDERED: During the term of this Agreemant, Broker shall tender to Cartier or
caused ta be tenderad to Carer, and Carter shall accept, a eerlea of shipmenta of enough property lo produce a
monthly average of One Thausand and No/100 Dollars ($1,000.00) in net revenue for Carrier. in the event this
minimum ia not met at any timo, Carter shail ba entllied to tarminate this Agraament with Immediate effact.

a, TERM: This Agreement shall be effective on tha date first shown above, and shall continua In effect
for a period of twelve (12) months and month to month thereafter, provided, however, thal elther party may terminate
this Agreement or any Trangpertalion Schedule al any time, with or without causa, by giving the other party not lass
than thirty (30} days prior written nolice of terminatlon or as olharwise agresd by the parties,

4, REPRESENTATION AND WARRANTY: Broker hereby represents and warrants to Carer that It has
the power and authority to ect on behalf of each Groker’s customer and that all Information provided by Broker to
Carder hereunder la accurate and complete. Broker shall Indernnify, dafand, and bold Carrier harmless from any and
all clalma, scflons, damages, coats, losses, and expanses (Including wilhoul imitation altlomays' fees and court costs)
arising out of or resuiting from any breach of this representation and waranty. Carer shall retain the right to requast
Broker to fumish Carrer a letter of authority from any Broker'a customer providing proof thal the Broker's customer
has granted Broker the authority lo nagoUate price, terma and conditions on thelr behalf.

5. ACCEPTANCE, TERMINATION AND NON-SOLICITATION OF GUSTOMERS

{a} Carrer haa cole discretion to determine If a Broker's customer is appropriate under this
Agreement and Carrler haa the right to refuse any cou ander Broker's customer that i dasms nal
Spproofiate, This Includes, but is not Hmited lo, existing cuslomers of Carer and any customers who are
affillated wilh another Broker, third party logistics provider or broker under contract with Camler, None of the
customers of Broker shall be deemed to be a customer to which this Agreement !s applicabte untess and until
epproved and accepted In writing by Carrier and Incamporated into @ Transportation Schedule algned by
Carer and Broker which references and Is Incorporated Into this Agreement.

UPS Ground Fraigh!, Inc d/b/a UPS Fralght Page tof 5 Broker / Canter Mastar-Tranaportation Agrsamant
Revised: February 13, 2013 ’ OTC-571

Electronically Filed 10/14/20*9 14:30 / | CV 19 923257 / Confirmation Nbr. 1841679 / CLAJ@
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 21 of 26. PagelD #: 21

Contract #81553
Effective Date: 7/43

(b} Broker agrees not to actively solicil any customer of Canier without approval of Carer.
Carder agrees not to actively solicit any customer of Broker without gpproval of the Broker. Both Cartier and
Broker epres to pul epproprtate processes, raining and communications in place to prevent this, It Ie
permissible for Carrler to discuss service-relalad Issues with the cuslomer ac needed. Carer and Broker
agree to communicate, as quickly as possible, lo each othar, any breach of this section end apres lo work
together to recive tha iasue,

(c) Once a Broker's cuslomer ls accepted by Carter under this Agreement, Canter willl not
accept or provide pricing to that customer from another third party logistics provider unlegg Broker
authorizes Garnier to do 89,

éd) Upon terminalion of this Agreement either In whole or with ragard to a specific
customer, althar party has the right te pursue a relationship with that customer,

8 RATES AND CHARGES:
(a) In consideration of services provided by Cantar, Carier shall be compensated by Broker (or
{ta customer, # appilcabla) according to tha rates, charges, tarms and condillons set fort In thls Agreement.

(b) Tha rates and charges Included under this Agreement! and any Transportation Schedule
hereunder (the "Rates") are considered Confidantle! information under secilon 16 and apply only to
shipments made directly with Carter by Broker, lia authorized agents or franchises on bahalf of Broker. The
Rates may not be disseminated, shared with, offered ta be used by any antlty other than through the Broker.
Broker's agents or franchisess may not offer the Rates in thelr own name or any other third party without the
prior written consent af Carter In each instance. Any attempts to do so will entitle Carrer to tarminate thia
Agreamant or and Transportation Schedule with lmmediale effect.

q PAYMENTS OF CHARGES: Paymsnt for lhe services provided by Carter under this Agreement
shail be made by Broker to Casler (or by a customer lo Cantor if ao noted In the applicable Transportation Schedulo}
within fiftgen (15) days of Carter's Invoice date. Notwithstanding tha foregulng or anything else In this Agreement to
the contrary, Broker agrees that (}} In providing sorvices under this Agreamont, Carrer will be ralying on the credit of
Broker's customors and that Carter will ultimately [ok to Broker's customer for the payment of all charges dus for Hs
shipments mada in the event such charges ara not pald by Groker and (il) Broker will be Joinlly and severally lable
with each Brokers customer for payment of freight charges Incurred In cannaction with services rendered by Carriar
on behalf of such Broker's customer under thls Agreament. Broker further agrees that all monies collected by Broker
for transportation services provided are the proparty of Carer, and that Broker will promptly remit such monias to
Carrer In accordance with the ratas and charges agreed to and made a part of this Agreement without deduciions or
offaets.

a. COLLECTION: !n the evant Canter rust employ the services of a collacllon agency or altomoy,
Canter will be eniliiad to a collection fee of 35% of the unpald changes and a service charge of 1.5% per month on tho
unpald balenes. If after nottea fo Broker or Groker’s customer, any dalinquent amounts are not pald In full, Carter
may refuse to accapt further shipments for or on behalf of such Broker’e cusiomer and may terminate this Agmsament
or any Transportation Schaduto Immediately.

9 APPLICATION OF BILL OF LADING: To the extent that the tens and conditions contained In the
Uniform Straight Bil of Lading published In Carters tariffs {the "USBL°} are not Inconsistent with the terms and
conditions of this Agreament, the terms and conditions of the USBL ehall govem tho rights and responstbllltes of the
pariles with respect to the transportation of shipmonta hereunder, Nor-confarming bills of lading used by lhe partes
shail be for recelpt of the goods only and for frelght movement. Any terns ahown on any non-conforming bil of fading
form are vold in fleu of the USBL terns and conditions. Broker shal! ensure lhe bill of lading used In connection with
any shipment under this Agreement la accurate regarding freight descriptions and shall show the payer or “bill to"
party on the blll of jading as the customer c/o ("In care of") Broker where Broker !s acting as paying agent.

10, NON-APPLIGATION: The provisions of this Agreement shall not epply to shipments of: (1)
hazardous wastes thai require or are accompanied by an Environmental Protectlon Agency (EPA) or state Hazardous
Waste Manifest; (2) household goods as defined by tha USDOT; (3) Classas A & B explosives; (4) commodities In
bulk; (6) Ilvestock; (8) poultry; (7) arlicles which cannol be loaded Inside a van trailer; (8) articles of unusual value; {9}
commodities requiring special equipment; {10) commodilles which are or could be injurious or contaminating to other
fralght, of (11) other commodities Identified In Cariera 102 Sorlas Rules Terttf as prohibited or restricted articles.
Carrler shall have the right to refuse to accept, handle, or ranspon any goods thal Carrer reasonably determines are
not safe for handling or tranaportation.

UPS Ground Freight, Inc d/b’a UPS Freight Page 2 ofS Broker / Carrier Master-Transportation Agreement
Revised: February 13,2013 OTC-S571

Electronically Filed 10/14/2019 14.30 / CV 19 923257 / Confirmation Nbr 1841679 / CLAJB
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 22 of 26. PagelD #: 22

Contract #01583
Effective Date: 7/aM3

1. CLAIMS: Broker or customer shall Immediately notify Carder upon ihe dlacovery of any loss of, or
damaga to, property transported by Canier under this Agrooment. All claims for loss of or damage to property
transported by Canler must be filed with and recelved by Carrier within nine (0) montha following dalivery {or
attempted delivery in lhe case of refused ehipments), except that clams for failure to make delivery must be filed
within nine (8) months efter a reasonable time for delivery has elapsed, and the fallure to fila @ claim within the
applicable time period shall forever bar recovery of the claim,

Any clvil lawsult on account of a claim fer loas, damage, Injury or delay shail be Instituted agalnel Carer not later than
two (2) years and one (1) day from the day whan written notice Is given by Canter to the claimant that Canier has
disallowed the claim or any part or parts of the claim stated In euch notice, and the falture to file a claim within the
applicable time pertod shall forever bar tha Inetitution of any such lawauit, Ctalma shall ba handled purauent to
Principles and Practicas for the Inveatigation and Dispesittan of Freight Clalms as sat forth In 49 CFR Part 370.

12. LOSS OR DAMAGE AND CARRIER LIABILITY: Canter shall be ilable for cargo loss or damaga
a6 a common carter as eet forth under Tila 40 of the United Stales Coda Sactlon 14706 subject to the flabliity provisions
and limite In Cantar's Tarif UPGF 102 sertes In affect et the ima of tha shipment ,

3. OVERCHARGES AND UNDERCHARGES: Any ection by Carter to mcover undarcharges In
connection with services rendered by Cantar, and any actlon by Breker or any Broker’s customer to recover alleged
overcharges In connection wilh services rendered by Carlier under this Agrasmant, shall ba commenced not mare
than 180 days after the date of Carers Invoice In connection with the shipment with reapect to which such
undercharges or overcharges are claimed. To the extent permitted by applicable law, the expiration of the said 180-
day period shail be a complete and absolute defenae to any such acllon, without regard to any mitigating or
extenuating circumstance or excuse whaleoever, uniegs the party named a3 defendant In any such action hos
expressly agreed in wriling to walve auch defense In whole or In part. The provisions of this paragraph shall survive
tha tamination, expiration of cancellation of this Agreamant.

14. INSURANCE: Canter shall keep In foree and effect Insurance policies In amounts required by the
USDOT or cther governing egencies regulating the business of motor carers.

15. INDEMNIFICATION: Carnier shail Indemnify and hold Broker end Broker's customer harmless from
and ggainst any end alt clalms from personat injury (Including death) to any person arising out of the negligance or
wilful misconduct of Carrer. Broker and Broker's customer shall Indemnity and hotd Carler hanntass {rom and
agalnst ary and all dalms from persened Injury (including death) to any person evising out of the negkgance or willful
misconduct of Broker and/or Broker's customer.

16, CONFIDENTIALITY: Edch party shail consider all Information ragarding this Agreament and tha
services provided heraunder confidentlal and proprietary and shail not disclose any such Information to any othar
parly or usa such Information other than In connection with the parfarmance of tis Agraemant without the prior written
approvel of the other party. Notwithstending the foregoing, Canler may dlaclose euch Information to Its parenl and
afffiate companies and ils contractors and agents, provided each agrees to maintaln the confidantlelity of such
Information. Each party acknowledges that in the event of an unauthorized disclosure, tha damages Incurred by the
non-dieclosing party may be diffleult If not impossible fo agcertaln, and that the nor-disclosing party may seek
injunctive retief as well as any other remedy avaliable at law or in equity.

a7. EXCUSABLE NON-PERFORMANCE OR LEGAL RESTRAINT: Excapi for any obligatlon to
make payments hereunder, nelther Broker, Broker's customer, nor Carier shall be hald ilable for any loss, damage,
delay or fallure to porform any of the terms end provisions of this Agreement resulting from any cause beyond the
reasonable contral of any party, including without imitation, acta of God, fires, atrikas, labor disturbances, equipment
shortages, federal and ataie legislation or reguiation, riot, war, weather condillons, acts of the public anemy, acts of
terrorism, focal or national disruptions lo the transportation networks or operations, fio! shortages, governmental
raquest or requistlion for national defense, and provided that lhe applicable cause Is not attributable to the acts or
omlasiona of such party, and such party is taking reasonable measures to remove or miligala the affects of tho
eppltcabie cauea.

18, NON-ASSIGNABILITY: This Agrasment shell not be transferred, assigned or subcontracted, In
whole or In part, either voluntarily or by operation of law, by Broker or Carrier without the edvance wrilien approval of
the other party, and any attemptod transfer, assignment, or subcontracting without such approval shall be nul! and

te

vold. '
UPS Ground Freight, Inc d/ofa UPS Fralght Pege 3 of 5 Broker / Carer Master-Transportation Agreemant
Revised: February 13, 2013 OTC-571

Electronica ly Filed 10/14/2019 14.30 / / CV 19 923257 / Confirmation Nor 1841679 / CLAJB
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 23 of 26. PagelD #: 23

Conttacl #81583
Effective Date: 7/8/13

19, WAIVER: Falture of either party tc exerciae any option right or privilage hereunder, or to
complience as to any obligation or covenent of tho other party, shall not constitute 8 walvor of any such fight, onses
or option, of impair the ght of such party to exercise any such option, right, or privilega or demand the strict
performance hereof unless euch walver la evidencad by properly executed Instrumant

a0. NOTICES:

8) All notices required under thls Agreement ahall be deemed to ba propa: 59 nly If
writing and eant by United States mall, cartified, retzm recalpt requasted, posteas prepa OURS N New Dey
Alr®, fees prepaid, or by personal delivery. The date of any notice so sent will be deemed to ba the date of
recelpL. If any notice mailed or sent by United States mall or by UPS Next Day Air® daflvery servico !s
properly addressed with approprista charges prepald but !s retumad bacause the Imendad recipient refuses
dalivery of can no fonger be found at the current notice address, such notica shail be deemed o e notice
on ae nieces ae nae fan taien tee cannot be accomplished. All such notices shall be sent
address o 5a , uniess notica of another add:
sending such notice In compliance with the provisions hereof. Tene (> civcrite Bg ary

 

 

A fas Larlar

MGR LOGISTICS Ltt. UPS Freight

Attn: Attn: Contract Administration
28915 Stetiene Dy #10s- 1000 Semmps Avenua
WESTLAKE, Ott Richmond, VA 23224

 

b) When Uma Is of the essence and SHIPPER and Carer agree that a facalmile transmission of
any document shall have the sane effect as an original, documania may be faxed tor

 

 

Broker Carrlor
Amare Logssrics [Ne UPS Freight
8277. ¢it- 3919 (804) 231-8840

at ATTORNEYS FEES: If It shall ba necessary for alther party hereto to hire end/or ratain legal
counsel, pursue any legal remedy, ar incur any othor expanaa In order to force the other to comply with and/or perform
any of the provisions, condilons, and/or covenants of this Agreoment, then tha prevaliing party shall be ralmburead by
the other for the entire faaganeble customary costs thereof; and such ebfigalion shall be deemad fo have accrusd on
{he date of the commencermant of any action and to be enforceable whether or not the acllon Is prosecuted to

judgment,

Zz. UPS MARKS: Broker acknowledges and agrees that Broker has no right, tile, of Interest In or to any
Intellactuad proporty, Including without limitation any service marks, tradornarks, names, copyrights, ne, andor
logos, of Carter and/or any of Carter's afilllate, subsidiary, or parent companies (tha “UPS Marks"), and that nothing
in this Agreament shall be construed as an assignment of grant to Broker of any right, tite, or interest in or to any of
the UPS Marks, In the event Carrier shall determine, In Its cole discretion, that Broker Is using any of the UPS Marks
other than as authorized by Cantey, It shail immediately, upon the request of Canter, cease euch pal reap a j use
of the UPS Marks. Broker acknowledges that = ot UPS vate wn edad a eas na Beater oa 7 ep
Me TT plore, ddl be specifically enforced by a court of competent jurisdiction,
provistone of this Agreement prohibiting use hereof may be sp 2 ya SE Oa ee tit

r Impending Violation of thia Agreement concaming '
ence by any cone jurisdiction of a restraining order or olher na ad ones bpriesie! or
enjoining such violation by Broker of any entity of parson acting In concert with Broker. prov’ Sacto
ghail urdve the expiration or teminallon of this Agreement for any reason.

Ground Erelght, inc ditfa UPS Freight Page 4015 Broker / Cantor Master-Tranaporiaiion Agraamert
PS iu ‘
Ravizet: February 13, 2013

Electronically Filed 10/14/2019 14.30/ CV 19 923257 ! Confirmation Nbr. 1841679 ! CLAJB
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 24 of 26. PagelD #: 24

f

Contract #8 1583
Effective Dato: 7/8/13

23. MISCELLANEOUS;
a

( This Agraeme
prtor or contempora nt conatitutes the entir
ROOUS oreema ‘8 Bgreement batwea
Or vaitien, retating to the s ubject ane otarsalions, mamoranda, or Underatondings a eee all
real, 88, verbal

®) The hadi
identification of the s. m8 and captions In this Agreement are
interpretive thereot "?! Provisions and shall not consitute w par of tie Rorooment noe be const
Q

() = Anyd
of ths Agroemtent ¥ Outy to indemnity set forth in this Agreement shall survive the termination or exptration

(¢) Neither this Agreement nor
eny term or provision of this
amended, allerad, ; Agraamant shall be lanninated,
Broker and Canier. modified except by @ wattion Instrument signed by duly authorized roprosenistives of
(e) Tha tanguage In all parts of thls Agreemont shall be conatrued el
meaning and not strictly for or against any of tha partes, including without imftation the Geneon nate ie tot
() _ IF any part of this Agreement shall be daamad to bo invalid of unenforceable, that part shai
ba inaffective to the extent of such Invalidity only, withaul In any way affecting the remaining paris of that
provision or the ramalning parts of this Agreemant.
24, GOVERNING LAW: It Is the Intention of the parilas thal the provisions of this Agreement shall be

cording to the laws of the Commonwealth of Virginia, withoul regard to choice of law
oe eeuaareany thet antes avo nol Inconsistent with the fedoral or state regulatory lawe applicable to the

dneiplos,
Se neportedan eenices provided by Carrlor hereunder.

sed this Agreament to be executed by thelr duly
Win OF, Carrier and Broker have each cau
ae a Een affactive on the dalo first shown above.
*Carier”

"Broker"
A MARK LOGIC THE. JME. UPS Freight

Cod J bate ey:
U Richard A. Koch

By__
7

Print Name; Ki CHA J. Keree Print Name:

Title: _Dreccrob OF Cee Ar. ons TWe:

 

Manager, Contracts

\ mont
Broker / Camier Master-Transportatlan Ager

ofS
UPS Ground Fraight, Inc dibla UPS Freight Page 5
Ravised: February 13, 2013
Electronicaily Filed 10/14/2019 14:30/ / CV 19 923257 / Confirmation Nbr 1844679 / CLAJB

 

 
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 25 of 26. PagelD #: 25

EXHIBIT B

Electronically Filed 10/44/2019 14:30/ / CV 19 923257 / Canfirmation Nbr 1841679 / CLAJB
Case: 1:19-cv-02642-SO Doc #: 1 Filed: 11/12/19 26 of 26. PagelD #: 26

 

 

 

 

 

 

 

 

 

 

 

 

 

a INSPECTION REPORT OF LOST OR DAMAGED MERCHANDISE

CARRIER: UPS FREIGHT . TERMINAL: RICHMOND

BILL DATE: 8/31/18 Exceeton noted upon delivery? Yes PROVBILL NO: 698846212

CONSIGNEE: BLACKHAWK WAREHOUSE =. = ADDRESS: 407 PHILLIPS ROAD 311, HELENA, AR
SHIPPER: VANGUARD ORIGIN: EAST RANCHO DOMINGUEZ, CA

BILL DESCRIPTION: FUNGICIDE RELEASED RATE/VALUE:

RATE BASIS: DISTANCE - 204 MILES ROUND TRIP RATE AUTHORITY: JENNIFER NUCKLES

DATE DELIVERED: NOT AVAILABLE DATE ASSIGNED TO MT: 10/10/18 DATE INSPECTED, 10/11/18

 

Is the shipper the manufacturer? No SHIPPER RETURNED TO WAREHOLSE

If artides imported or trans-shipped, have contents been inspected by shipper prior to this movernent? -+

Alleged Loss/Damege: Darrage Damage Type: Indeterminable
Does damage to container correspond to damage to contents? --

Corresponding darrage indeterminable details:

Package description and condition: THE ORIGINAL PACKAGING WAS NOT AVAILABLE AT THE TIME OF THIS INSPECTION, THIS LACK OF PACKAGING MADE IT
IMPOSSIBLE TO DETERMINE WHETHER THE DAMAGE TO THE PACKAGING, IF ANY, CORRESPONDED TO ANY DAMAGE TO THE ARTICLE BEING INSPECTED Of IF THE
PACKAGING EMPLOYED WAS ADEQUATE TO PROTECT THE ARTICLE DURING THE RIGORS OF NORMAL TRANSPORTATION AND HANDLING,

UNITS PACKED IN TWO TW CORRUGATED FIBERBOARD CARTONS, GLUED, MEASURING 36° 36"x 36", SETTING ON TWO WOODEN PALLETS MEASURING 37°x 37", INNER
PACKAGING CONSISTED OF A PLASTIC BAG SURROUNDING THE PRODUCT. ONE CARTON WAS PLUNCTURED AND TORN ON ONE GF THE UPPER HORIZONTAL EDGES
APPRODIMATELY 4 IN LENGTH, THERE WAS NO PRODUCT DESCRIPTION ON THE CONTAINERS. CONSIGNEF STATED THAT THE PRODUCT WAS MANKOCIDE FLUNGICIDE.
Movement of shipment after delivery? 407 PHILLIPS ROAD 311, HELENA, AR

Location of inspection: 407 PHILLIPS ROAD 311, HELENA, AR

 

 

 

 

Shipping Container: = New Comugated Triple Wall
Box Maker info:
Palietization/Crating: Pallet
Closures: Glued 7
Markings: None
inner Packaging:
Other PLASTIC BAG
Bag:
Crate:
Drurr
Number of Artides: Commodity: Cost of Articles: lewoice No. Madel No. Serial No,
4,400 LES New 21,835 (Achael) SEE BELOW SEE BELOW

 

 

 

 

 

 

 

4,400 LBS, COMMERCIAL ‘AGRICULTURAL FUNGICIDE, DUPONT, MANKOCIDE, NO BATCH NUMBER LISTED, NO LOT NUMBER LISTED, MEASURING APPROXIMATELY 36°x
36°x 36" (IN BULK), COLOR: GREEN,

FOUND NO VISIBLE DAMAGE TO THE CONTENTS OF THE CONTAINERS. COULD NOT DETERMINE IF ANY PRODUCT WAS LOST DURING REPACKAGING, POSSIBLE
CONTAMINATION WITH DIRT OR OTHER FOREIGN MATTER IF SOME OF THE PRODUCT WAS SPILLED AND REPLACED IN THE CONTAINERS,

DISPOSITION HAD NOT BEEN DETERMINED AT THE TIME OF THIS INSPECTION,

 

CONSIGNEE: NANCY - NANCYMEBLACKHAWK: WAREHOLBE. COM
INSPECTOR: Roberts, Tim- memphis@rntiservioss.com - (817) 868-7000
THIS INSPECTION REPORT IS NOT A CLAIM, GOODS MUBT BE RETAINED PENDING CARRIER DO SPORTTICN
The Rents ages uelete bat del aviroetbecntdtl of tor rteecpeudte noptomils pein bows, ene te tiodalect ote felearg tuition & & spordodunsoocbyall pots tet rchter Milo ay inane? tof vel iocoy
labtty for ary aout neces teach ont ol tis reactionnpot

E\ectronically Filed 10/14/2019 74°30 / 1 CV 19 923257 / Confirmation Nbr. 1841679 / CLAJB
